UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2009  August 31, 2010 Item 1: Reports to Shareholders Vanguard U.S. Growth Fund Annual Report August 31, 2010 > For the 12 months ended August 31, 2010, Vanguard U.S. Growth Fund had a disappointing near-zero return, behind the results of its comparative standards. > After solid first-half gains, equities broadly declined in the second half of the fiscal year but generally finished in positive territory. > The funds financial and health care holdings were largely responsible for its underperformance. Information technology and industrials were relative strengths. See a Notice to Shareholders concerning the funds investment advisors. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Funds After-Tax Returns. 25 About Your Funds Expenses. 26 Notice to Shareholders. 28 Glossary. 33 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended August 31, 2010 Total Returns Vanguard U.S. Growth Fund Investor Shares -0.02% Admiral Shares 0.13 Russell 1000 Growth Index 6.14 Large-Cap Growth Funds Average 4.04 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance August 31, 2009, Through August 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Growth Fund Investor Shares $14.83 $14.75 $0.086 $0.000 Admiral Shares 38.41 38.20 0.292 0.000 1 Chairmans Letter Dear Shareholder, When the dramatic stock market rally that began in March 2009 faltered in the spring of 2010, the favorable tailwinds that had boosted large-company growth stocks turned into headwinds. Investors became more risk averse amid concerns about slower economic growth in the United States and abroadespecially Chinaand European sovereign debt issues. In this environment, Vanguard U.S. Growth Fund had a disappointing return of 0.02% for Investor Shares and 0.13% for Admiral Shares for the fiscal year ended August 31, lagging the 4.04% average return of peer funds and the 6.14% return of the benchmark Russell 1000 Growth Index. Subpar selection among financial and health care stocks was primarily responsible for the funds weak performance. The advisors orientation toward higher-quality stocks also held back results, as lower-quality, riskier stocks led the way during the rally. Still, there were bright spots, especially in the industrial and information technology sectors. A ragged 12-month climb in global stock markets At the start of the 12-month period, stock markets moved higher as global economies continued to pull out of a deep downturn. Within a few months, however, optimism began to fade. Europes sovereign debt crisis fueled fears of another global financial shock, while persistently high unemployment 2 and downward revisions to U.S. economic indicators suggested that the powerful rebound in corporate earnings could be at risk. This alternating pattern of hope and fear persisted through the periods final months. The net result for the fiscal year was mid-single-digit gains in the broad U.S. stock market. International stocks returned about 3%, as modest declines in developed markets in Europe and the Pacific region were offset by a strong rally in emerging markets. Bonds produced strong returns as prices rose and yields declined The economic uncertainty and high stock market volatility over the fiscal period created a favorable environment for fixed income investments. The broad taxable bond market returned more than 9%, as investors sought shelter in U.S. Treasury and corporate bonds. The municipal bond market returned a bit more. In both markets, much of the total return came from rising bond prices. The flip side of rising prices, of course, is shrinking yields, which can set the stage for lower future returns. As it has since December 2008, the Federal Reserve kept its target for short-term interest rates between 0% and 0.25%, in an effort to bolster the economy. This policy has kept a tight lid on the returns available from Treasury bills, commercial paper, and other money market instruments. Near-zero short-term Market Barometer Average Annual Total Returns Periods Ended August 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 5.55% -8.34% -0.71% Russell 2000 Index (Small-caps) 6.60 -7.44 -0.69 Dow Jones U.S. Total Stock Market Index 6.15 -7.83 -0.31 MSCI All Country World Index ex USA (International) 3.27 -7.93 3.78 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 9.18% 7.65% 5.96% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 9.78 6.62 5.02 Citigroup Three-Month U.S. Treasury Bill Index 0.12 1.13 2.53 CPI Consumer Price Index 1.15% 1.64% 2.14% 3 yields also were a factor nudging investors to shift to bonds in search of income, despite the risks such a shift entails. Financial and health care stocks weighed on the funds return Equity returns for fiscal-year 2010 may look boring in contrast to recent years. Once again, however, the periods two halves were marked by notably divergent results for both the broad market and the fund. In fiscal 2009, dismal first-half losses were tempered by robust second-half gains. This year, instead of gaining traction from a strong start, stocks downshifted in the closing six months, in some cases erasing first-half gains. Within the fund, the positive 12-month returns posted by five sectors were counterbalanced by losses in five declining sectors. Financial stocks were the funds weakest performers, both in absolute returns and relative to the benchmark index. Prospects for financial regulatory reform, ultimately passed by Congress in July, unsettled JPMorgan Chase and Wells Fargo, while Goldman Sachs dealt with civil fraud charges by the Securities and Exchange Commission. The funds financial stocks returned about 20% for the fiscal year, trimming about 2 percentage points from its return. Financial stocks in the index, by contrast, sustained less damage. Mixed performance among the funds health care stocks subtracted about 1 percentage point from its absolute and relative returns. It is tempting, and perhaps convenient, to cite health care reform as the culprit, as uncertainty about whether Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average U.S. Growth Fund 0.49% 0.30% 1.37% The fund expense ratios shown are from the prospectus dated December 28, 2009, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2010, the funds expense ratios were 0.45% for Investor Shares and 0.29% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Large-Cap Growth Funds. 4 Congress would reach an agreement gave way to questions about what the new legislation might mean for companies and consumers. However, there were also company-specific reasons for success and setbacks in this sector. On the plus side, Alconan eye-care company and one of the funds largest holdingsbenefited from a bid by Novartis to eventually acquire 100% of the company. But more than offsetting Alcons uplift was the decline in biotechnology holding Gilead Sciences, one of the worlds largest makers of AIDS drugs, which lowered its revenue outlook for 2010. The funds sizable industrial and information technology holdings deserve an honorable mention. Both sectors posted positive returns for the fiscal year. Danaher, a maker of industrial and consumer products, bolstered the industrial sector. In the technology sector, Apple, the funds largest holding, returned more than 40% for the year as it overtook Microsoft, also a fund holding, as the largest tech company in terms of U.S. market capitalization. New advisors join U.S. Growth Fund Whether short-term performance proves rewarding or not, Vanguard counsels investors to take the long-term view. Our expectation is that, over time, our funds interim ups and downs will add up to highly competitive long-term performance, the Total Returns Ten Years Ended August 31, 2010 Average Annual Return U.S. Growth Fund Investor Shares -8.96% Russell 1000 Growth Index -5.36 Large-Cap Growth Funds Average -6.00 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 product of skilled investment management and costs that are well below industry averages. Such has not been the case for Vanguard U.S. Growth Fund. During an unusually tough decade for large-cap growth stocks, the fund has significantly trailed the returns of its target index and its peer group. It has produced an average annual return of about 9%, as its periods of strength have been unable to compensate for its stretches of weakness. After the close of the period, Vanguard added two new advisory firms to Vanguard U.S. Growth Fund, a change that we hope will restore the funds luster. The funds investment objective and policies remain unchanged. The new advisors are longtime Vanguard partner Wellington Management Company, llp , and Delaware Investments, a long-established advisory firm with a distinguished team of growth-stock investment professionals. The new advisors replace AllianceBernstein L.P., which has managed the fund since 2001. We thank AllianceBernstein for its years of service to the fund. The new advisors join William Blair & Company, L.L.C., which is adding two new portfolio managers to its portion of Vanguard U.S. Growth Fund. James Golan, CFA, and Tracy McCormick join current manager John Jostrand, CFA, who is expected to assume new responsibilities at Blair at the end of 2010. Diversification paves the way for a smoother ride Growth stocks, like their value-oriented counterparts, move in and out of favor depending on investors confidence in the economic outlook and a host of other factors. Similarly, large-company stocks often trade places in the performance rankings with their smaller brethren. But one thing that seldom goes out of fashion is diversification. As part of an investment portfolio that is balanced both among and within stock, bond, and money market funds, Vanguard U.S. Growth Fund can play a role in providing you with exposure to some of the largest engines of the U.S. economy. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 6, 2010 6 Advisors Report For the 12 months ended August 31, 2010, Vanguard U.S. Growth Fund had a near-zero return, lagging the returns of its comparative standards. During the past 12 months, your fund was managed by two independent advisors. After the close of the period, Vanguard named two new advisory firms to replace Alliance Bernstein L.P., as explained on page 5. The table below presents the advisors, the percentage and amount of fund assets that each managed, and brief descriptions of their investment strategies. Each advisor has also prepared a discussion of the investment environment during the fiscal year and of how the portfolios positioning reflected this assessment. These reports were prepared on September 10, 2010. AllianceBernstein L.P. Portfolio Manager: P. Scott Wallace, CFA, Senior Vice President For the fiscal year, the broad U.S. stock market advanced but wavered between positive and negative territory, posting positive returns for only seven of the past 12 months. The markets strength at the end of 2009 and in early 2010 has waned. Even though some indicators suggest the economic recovery remains on track, several concerns have troubled the markets so far in 2010: European sovereign debt issues; whether stimulus programs in the developed world can sustain growth; the magnitude of debt burdens in countries like the United States Vanguard U.S. Growth Fund Investment Advisors Fund Assets Managed Investment Advisor % $ Million Investment Strategy AllianceBernstein L.P. 65 2,282 Uses a fundamentally based, research-driven approach to large-capitalization growth investing. The advisor seeks to build a diversified portfolio of successful, well-managed companies with sustainable competitive advantages and superior prospects for growth not fully reflected in relative valuation. William Blair & Company, L.L.C. 33 1,176 Uses a fundamental investment approach in pursuit of superior long-term investment results from growth-oriented companies with leadership positions and strong market presence. Cash Investments 2 76 These short-term reserves are invested by Vanguard in equity index products to simulate investment in stocks. Each advisor may also maintain a modest cash position. 7 and United Kingdom; and whether China can maintain its pace of expansion and continue keeping global growth afloat. In this environment, among large-capitalization companies, the growth style outperformed the value style for the year. Weakness in our portion of the portfolio during the period was primarily the result of stock selection, particularly within the financial and health care sectors. Among the largest detractors were Goldman Sachs and Gilead Sciences. Despite strong fundamentals, Goldman Sachs declined because of uncertainty surrounding the SECs fraud lawsuit. As a result of this uncertainty we exited the position during the second quarter of 2010. Subsequent to the firms settlement with the SEC, we reinitiated our position, as our original thesis remains strong. Goldman is well-positioned to benefit in a newly configured financial landscape, it has strong fundamentals, and we believe it can continue to beat expectations. Gilead Sciences, a leader in HIV/AIDS treatment, underperformed because of uncertainty surrounding health care reform in Washingtoneven though such treatment is generally not a target of reform. We remain confident in Gileads ability to deliver strong earnings growth and to continue to gain market share. Despite recent challenges, U.S. companies rank among the most competitive in the world in areas such as productivity and financial strength. Their return on equity (ROE) has significant upside potential based on historical data, and they have strong incremental margins, meaning a large percentage of recovering revenues will help their bottom line. William Blair & Company, L.L.C. Portfolio Manager: John F. Jostrand, CFA, Principal U.S. equity markets generally gained ground during the fiscal year, but volatility increased as uncertainty returned in the latter months. The Russell 1000 Growth Index returned 6.1% for the period. Stocks rose through April as the U.S. economy continued to strengthen, and company earnings reports were better than expectednotably, on stronger sales growth and not expense control alone. By May, investors began to question the sustainability of global economic growth. Equity markets reacted poorly to mixed economic data, sovereign debt issues, and the potential for fiscal austerity in Europe. In this environment, our portion of the portfolio had strong results from industrial stocks such as United Parcel Service and Rockwell Automation; both had better-than-anticipated earnings because of increased demand and global economic improvement. Discovery Communications, a media and entertainment company, was also a significant contributor, with strong international and U.S. advertising growth as a result of attractive programming. The health care sector was a challenge for us. Baxter International, a more defensive position, disappointed; facing competitive 8 pricing pressures, the company lowered 2010 earnings guidance. We sold the stock because of these issues amid lower confidence in management. Some technology stocks also lagged. QUALCOMM disappointed in its estimated average selling price for handsets. In our view, the long-term growth case for the firm remains intact as the shift from 2G to 3G technologies continues. In the near term, we believe the U.S. economy should continue to see growth, though at a slower pace. The low interest rate environment mandated by the Federal Reserve will continue to assist businesses and housing. Also, corporations may provide additional fuel as they have decreased expenditures over the last several years and have a positive bias for capital spending. In the longer term, we remain concerned about growth prospects in the face of a slowdown in the global economic recovery as fiscal stimulus begins to wear off, continued consumer deleveraging, the government deficit, the effects of Chinese interest rate tightening, and any significant European government fiscal austerity or weakness in banking. However, we believe a double-dip economic recession is unlikely unless China has a hard landing or European sovereign debt contagion spreads. In our view, a slow growth environment should benefit our quality growth investment discipline. Corporations with attractive earnings growth, superior financials, and strong management teams should rise above peers. As always, our focus will remain on rigorous fundamental research and adherence to our investment process, which we believe will benefit investors over the long term. 9 U.S. Growth Fund Fund Profile As of August 31, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWUSX VWUAX Expense Ratio 1 0.49% 0.30% 30-Day SEC Yield 0.57% 0.74% Portfolio Characteristics Russell DJ 1000 U.S. Total Growth Market Fund Index Index Number of Stocks 78 628 4,100 Median Market Cap $37.5B $33.8B $26.3B Price/Earnings Ratio 16.2x 16.3x 15.7x Price/Book Ratio 2.5x 3.2x 1.9x Return on Equity 22.3% 24.7% 19.0% Earnings Growth Rate 12.2% 11.6% 6.2% Dividend Yield 1.2% 1.7% 2.0% Foreign Holdings 2.2% 0.0% 0.0% Turnover Rate 74%   Short-Term Reserves 1.7%   Sector Diversification (% of equity exposure) Russell DJ 1000 U.S. Total Growth Market Fund Index Index Consumer Discretionary 16.2% 14.3% 11.5% Consumer Staples 6.1 10.5 10.6 Energy 9.2 10.2 9.6 Financials 9.9 4.7 17.1 Health Care 12.8 10.3 11.3 Industrials 14.8 13.0 10.7 Information Technology 26.4 30.9 18.3 Materials 4.5 5.1 4.3 Telecommunication Services 0.0 0.9 2.9 Utilities 0.1 0.1 3.7 Volatility Measures DJ U.S. Total Russell 1000 Market Growth Index Index R-Squared 0.98 0.94 Beta 0.98 0.94 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 6.1% Google Inc. Class A Internet Software & Services 4.4 Alcon Inc. Health Care Supplies 3.6 Schlumberger Ltd. Oil & Gas Equipment & Services 3.4 JPMorgan Chase & Co. Diversified Financial Services 3.2 EMC Corp. Computer Storage & Peripherals 3.0 PepsiCo Inc. Soft Drinks 2.8 Microsoft Corp. Systems Software 2.4 Danaher Corp. Industrial Machinery 2.3 Gilead Sciences Inc. Biotechnology 2.1 Top Ten 33.3% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated December 28, 2009, and represent estimated costs for the current fiscal year. For the fiscal year ended August 31, 2010, the expense ratios were 0.45% for Investor Shares and 0.29% for Admiral Shares. 10 U.S. Growth Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: August 31, 2000, Through August 31, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended August 31, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment U.S. Growth Fund Investor Shares -0.02% -2.00% -8.96% $3,912 Dow Jones U.S. Total Stock Market Index 6.15 -0.31 -0.97 9,075 Russell 1000 Growth Index 6.14 0.10 -5.36 5,765 Large-Cap Growth Funds Average 4.04 -1.06 -6.00 5,384 Large-Cap Growth Funds Average: Derived from data provided by Lipper Inc. Since Final Value One Five Inception of a $100,000 Year Years (8/13/2001) Investment U.S. Growth Fund Admiral Shares 0.13% -1.80% -2.33% $80,770 Dow Jones U.S. Total Stock Market Index 6.15 -0.31 1.70 116,430 Russell 1000 Growth Index 6.14 0.10 -0.12 98,917 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. See Financial Highlights for dividend and capital gains information. 11 U.S. Growth Fund Fiscal-Year Total Returns (%): August 31, 2000, Through August 31, 2010 Average Annual Total Returns: Periods Ended June 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Investor Shares 1/6/1959 9.46% -1.24% -8.34% Admiral Shares 8/13/2001 9.68 -1.04 -2.42 1 1 Return since inception. 12 U.S. Growth Fund Financia l Statements Statement of Net Assets As of August 31, 2010 The fund reports a complete l i st of i ts hold i ngs i n regulatory f i l i ngs four t i mes i n each f i scal year, at the quarter-ends. For the second and fourth f i scal quarters, the l i sts appear i n the funds sem i annual and annual reports to shareholders. For the f i rst and th i rd f i scal quarters, the fund f i les the l i sts w i th the Secur i t i es and Exchange Comm i ss i on on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs webs i te at sec.gov. Forms N-Q may also be rev i ewed and cop i ed at the SECs Publ i c Reference Room (see the back cover of th i s report for further i nformat i on). M arket Value Shares ($000) Common Stocks (96.5%) 1 Consumer Discretionar y (15.7%) Johnson Controls Inc. 2,65
